DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on November 11, 2020 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10, please replace “the polymer” with “a polymer”.  

Claim 6 is objected to because of the following informalities:  In line 4, the phrase “wherein the polymer … process solvent” is redundant and may be deleted.  

Claim 14 is objected to because of the following informalities:  In line 4, the phrase “wherein the polymer … process solvent” is redundant and may be deleted.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. There is insufficient antecedent basis for the term “the second effluent stream”.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matlack (US Statutory Invention Registration H1388).
Matlack teaches a process of preparing a polydicylopentadiene by solution polymerization.  To a vessel containing dicyclopentadiene monomer is added a catalyst component solution followed by addition of an activator solution.  It can be seen that the catalyst solution and the activator solution are added to the reactor separately.  The monomer is polymerized in the presence of the catalyst and activator, and the resulting product is isolated for analysis.  


Claims 1, 7, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagadorn et al. (9,102,773).
Hagadorn et al. teaches ethylene-propylene copolymerization in a continuous stirred tank reactor operated in a solution process (col. 37, line 23).  Ethylene dissolved in solvent and liquefied propylene are fed into the reactor.  Catalyst and activator were first dissolved in toluene and the solutions were fed into the reactor using a separated ISCO syringe pump (col. 37, lines 56-58).  The catalyst stream and the activator streams are fed separately into the reactor, as further evidenced by adjustment of their feed rates to be approximately equal (col. 37, line 60).  Polymerization is carried out in the presence of catalyst and activator, and product is isolated for analysis.      







Claims 1-3, 7, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiffino (US 5,475,067).

Schiffino teaches a method of polymerization of ethylene in a transfer line reactor.  The apparatus is shown in Figure 2.  A solution of non-activated catalyst is stored in catalyst vessel 5.  A solution of activator is stored in activator vessel 6.  Both solutions are saturated with monomer which is introduced from a pressurized monomer source 16.  The catalyst solution containing monomer is introduced into a mixing joint 8 located at the entrance of a transfer linereactor 9.  The activator solution containing monomer is introduced separately into the mixing joint located at the entrance of the transfer line reactor.  Polymerization is carried out in the presence of catalyst and activator, and product is isolated for analysis. 


    PNG
    media_image1.png
    643
    394
    media_image1.png
    Greyscale




Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13 and 15-19 are allowed.  Claim 14 will be allowable upon minor revisions to obviate claim objection, supra. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
January 14, 2021